Citation Nr: 0948736	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a timely Substantive Appeal was received with 
respect to the September 2006 denial of entitlement to 
service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, March 2005, and September 
2006 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Phoenix, Arizona.  The 
Veteran testified before the undersigned Veterans Law Judge 
in June 2009; a transcript of that hearing is associated with 
the claims folder.  Additionally, the Veteran participated in 
informal conferences with a Decision Review Officer (DRO) in 
December 2005 and September 2007; reports of these 
conferences are of record.  

The issues of service connection for diabetes mellitus and a 
stomach disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified by letter dated August 13, 2007, 
that his claim for service connection for PTSD was denied.

2.  A notice of disagreement with this determination was 
received in August 2007.  

3.  Following a September 2007 informal conference with a 
DRO, a statement of the case in this matter was issued to the 
appellant on August 26, 2008; the cover letter advised the 
Veteran that to perfect his appeal in the matter he had to 
submit a Substantive Appeal within 60 days or within the 
remainder, if any, of the one-year period following date of 
notification of the rating decision appealed.  

4.  The Veteran's VA Form 9 (or Substantive Appeal) was 
received on January 12, 2009.  


CONCLUSION OF LAW

As the appellant did not timely perfect an appeal as to the 
September 2006 denial of entitlement to service connection 
for PTSD the Board has no jurisdiction to address the matter.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 
20.200, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), does not apply in the instant case.  At 
issue in this case is the timeliness of the Veteran's 
Substantive Appeal pertaining to the issue of whether he is 
entitled to service connection for PTSD.  The facts as to the 
date of receipt of the Substantive Appeal are not in dispute.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  

Nevertheless, the Board observes that the Veteran was aware 
that it was possible that he had not complied with the time 
limits for filing a Substantive Appeal.  See 38 C.F.R. 
§ 20.101 (2009).  In this regard, the Veteran and his 
accredited representative presented argument at the June 2009 
Board hearing as to this issue.  There is no reasonable 
possibility that further notification or assistance to the 
Veteran would aid in substantiating his claim; a remand for 
such development is, therefore, not warranted.  38 U.S.C.A. § 
5103A (West 2002).  The evidentiary record in the matter of 
timeliness is complete; the critical facts are determined by 
what was already received for the record (and when).

Analysis

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2009).  A Substantive 
Appeal must either indicate that all of the issues presented 
in applicable statement of the case and supplemental 
statement(s) of the case are being appealed or must specify 
the particular issue(s) being appealed.  It should also set 
out specific arguments related to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination being appealed.  38 C.F.R. § 20.202 (2009).  
The Substantive Appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the one year period from the mailing of notification of 
the determination being appealed.  38 C.F.R. § 20.302 (2009).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303 (2009).

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2009).

In the instant case, notification of the denial of the 
Veteran's claim for service connection for PTSD was mailed to 
his latest address of record on August 13, 2007.  The Veteran 
filed a notice of disagreement with respect to this 
determination which was timely received in August 2007.  
Thereafter, the Veteran met with a DRO in September 2007 at 
an informal conference regarding his PTSD issue; the informal 
conference report reflects that additional details regarding 
the Veteran's claimed stressors were discussed.  
Subsequently, a statement of the case addressing this matter 
(and completed by the September 2007 DRO) was mailed to the 
Veteran's most recent address of record on August 26, 2008.  
The cover letter to the statement of the case notified the 
Veteran that to perfect his appeal in the matter he had to 
file a Substantive Appeal; notified him of what the 
Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the statement of the case 
cover letter or one year from mailing of the notice of the 
determination appealed) for filing the Substantive Appeal; 
and informed him of the requirements for requesting an 
extension of time to file his Substantive Appeal.  38 C.F.R. 
§ 19.30 (2009).  

In light of the above procedural history, the Veteran had 
until October 26, 2008, (one year from the mailing of the 
notice of the determination appealed) to submit a timely 
response/Substantive Appeal.  The claims file does not 
contain any indication that he requested an extension of time 
to file a substantive appeal for good cause; there has also 
been no assertion by the Veteran or his accredited 
representative that an extension was requested.  Instead, the 
record reflects that the Veteran's accredited representative 
submitted a VA Form 9 (or Substantive Appeal), dated January 
2, 2009, as to the issue of service connection for PTSD that 
was received by VA on January 12, 2009.  This is clearly 
outside of the applicable time limit.  

The Veteran's accredited representative noted at the June 
2009 Board hearing that there was a significant lapse in time 
between the September 2007 informal DRO conference and the 
issuance of the August 2008 statement of the case.  However, 
regardless of this procedural delay, the Board observes that 
there has been no assertion that the Veteran did not receive 
the August 2008 statement of the case.  Conversely, the 
Substantive Appeal received by the VA in January 2009 
expressly references the August 28, 2008, letter and 
statement of the case.  See also Ashley v. Derwinski, 2 Vet. 
App. 62 (1992) (presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary); YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  

In sum, the evidence clearly shows that the Veteran received 
the August 2008 statement of the case pertaining to the issue 
of service connection for PTSD as well as the cover letter 
which laid out the applicable time limit for filing his 
Substantive Appeal.  He failed to submit a request for an 
extension of this time limit and, instead, submitted a 
Substantive Appeal in January 2009, nearly two months after 
the statutory time limit expired.  Absent a timely 
Substantive Appeal/VA Form 9 or a timely request for an 
extension of time for submission, the Board is without 
jurisdiction to adjudicate the claim, and the appeal in the 
matter must be dismissed.  38 C.F.R. § 20.101.  The law and 
regulations are controlling.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The Veteran did not submit a timely Substantive Appeal and 
the issue of entitlement to service connection for PTSD is 
dismissed for lack of jurisdiction.


REMAND

I. Stomach Disorder

The Court has held that once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In Barr, the Court found that 
a VA examination provided in conjunction with a claim for 
service connection for varicose veins was inadequate because 
the VA examiner failed to review prior medical records and 
did not provide an opinion as to whether the veteran's 
varicose veins were related to service.  Id.  The Court also 
noted that the VA examiner did not indicate whether he 
considered the veteran's lay assertions of continued 
symptomatology.  Id.  

In the present appeal, the Veteran asserts that he is 
entitled to service connection for 'stomach disorders' which 
first manifested during his active military service.  See VA 
Form 21-4318 received August 3, 2004.  In February 2006, a VA 
examination was conducted in which the examiner was asked to 
provide an as to whether 'it is at least as likely as not 
that [the Veteran's] current digestive condition is related 
to his stomach conditions in service.'  The RO's request for 
examination noted that treatment records had been submitted 
by the Veteran's private physician which showed a diagnosis 
of duodenitis and diverticulosis, but that such records 
belonged to another patient and not the Veteran.  The RO's 
request also indicated that VA treatment records showed 
treatment for gastroesophageal reflux disease (GERD) between 
August 1998 and June 2005.  

The Board has reviewed the February 2006 VA examination 
report of record.  Initially, the examiner indicated that the 
claims file was not available for review, but that, based on 
the history provided by the RO and the Veteran as well as a 
physical examination, there was no current evidence of 
duodenitis or diverticulosis.  The claims file was then 
provided for the examiner's review; the examiner noted that 
the Veteran's service treatment records showed numerous 
medical visits with a variety of complaints, including 
diarrhea, vomiting, and cramps, but that there was no 
evidence of a diagnosed chronic condition.  The previous 
impression ("The [V]eteran has no current evidence of 
duodenitis or diverticulosis") was reconfirmed.  

Pertinent to the present appeal, the February 2006 VA 
examiner noted that the RO indicated that the Veteran's VA 
treatment records showed treatment for GERD.  However, 
despite a physical examination of the Veteran and eventual 
claims file review, no mention was made of whether he had a 
current diagnosis of GERD.  See also McClain v. Nicholson, 21 
Vet. App. 319 (2007) (requirement that a current disability 
be present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim").  Furthermore, despite acknowledgement of 
gastrointestinal complaints during service, no opinion was 
provided as to whether any current stomach complaints, 
including GERD, are related to such complaints.  Under these 
circumstances, the Board concludes that the Veteran has not 
been provided with an adequate VA examination.  As such, a 
remand is necessary to afford him with a new examination.  
See Barr, 21 Vet. App. at 311.  

II. Diabetes Mellitus

In October 2002, the Veteran initiated a claim for service 
connection for diabetes mellitus as a result of herbicide 
(Agent Orange) exposure.  See VA Form 21-4138 received 
October 22, 2002.  In January 2003, the RO issued a rating 
decision denying the Veteran's claim.  Additional evidence 
was submitted within one-year of the December 10, 2002, VCAA 
letter; thus, the Veteran's claim was readjudicated and by RO 
rating decision dated in June 2004 the prior denial was 
confirmed.  Thereafter, the Veteran requested reconsideration 
of the RO's decision.  A March 2005 RO rating decision 
continued the prior denial.  

In May 2005, the Veteran submitted a timely notice of 
disagreement as to the issue of entitlement to service 
connection for diabetes mellitus.  A statement of the case 
was sent to the Veteran on March 31, 2006.  On April 7, 2006, 
a Substantive Appeal was received which indicated that the 
Veteran continued to disagree with the VA's denial as to this 
issue.  

Following receipt of the Veteran's Substantive Appeal, the 
Court issued a stay pending the outcome of Haas v. Nicholson, 
20 Vet. App. 257 (2006), for claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  As the Veteran's appeal was 
impacted by this stay, he was notified in November 2006 that 
no action would be taken on his appeal until further guidance 
was received from the Secretary of Veterans Affairs.  The 
Haas litigation recently concluded and stay on pending claims 
was lifted.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

In light of the above procedural history, the Board finds 
that it now has jurisdiction over this matter.  See 38 C.F.R. 
§§ 20.101, 20.200, 20.302 (2009).  However, it observes that 
prior to it issuing a determination as to this issue, a 
remand is necessary to allow the agency of original 
jurisdiction (AOJ) to review all of the new evidence received 
since the issuance of the March 2006 statement of the case.  
See 38 C.F.R. § 19.31 (2009) (the AOJ will furnish a 
supplemental statement of the case if additional pertinent 
evidence is received after the most recent (supplemental) 
statement of the case and before the appeal is certified to 
the Board).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any stomach disorder, including 
gastroesophageal reflux disease (GERD).  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
interviewing and examining the Veteran, 
and performing any medically indicated 
testing, the examiner should specify the 
nature of any chronic stomach disorders, 
including GERD, and provide a diagnosis 
for all identified disorder(s).  The 
examiner should then provide an opinion as 
to whether any chronic stomach disorder, 
including GERD, is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the Veteran's active military service, to 
include his in-service complaints of 
abdominal pain, nausea, vomiting, and 
diarrhea.  A detailed rationale should be 
provided for all opinions, and should 
reflect that the Veteran's lay assertions 
were considered.  

2.  Review the record, to include any 
evidence associated with the claims file 
since the March 2006 statement of the 
case, readjudicate the issue of 
entitlement to service connection for 
diabetes mellitus, and furnish the Veteran 
and his accredited representative, if any, 
with a supplemental statement of the case.  
Thereafter, the Veteran should be afforded 
an opportunity to respond with any 
additional evidence or argument.

3.  After completion of the above, and any 
other development deemed necessary, the 
AOJ should readjudicate the issues of 
entitlement to service connection for 
diabetes mellitus and a stomach disorder.  
Unless the benefits sought on appeal are 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


